Citation Nr: 0201848	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  92-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In a December 1999 decision, the Board denied service 
connection for PTSD.  In the same decision, the Board also 
denied entitlement to compensation under 38 U.S.C. § 1151 for 
a psychiatric disorder and granted compensation under the 
same statute for residuals of a left ankle fracture.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2001 single-
judge decision, the Court vacated the Board's prior denial of 
service connection for PTSD on the basis of the recent 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) and remanded 
this issue back to the Board.  The Court also clarified in 
this decision that the veteran's appeal on the issue of 
entitlement to compensation under section 1151 for a 
psychiatric disorder had been "abandoned," and this issue 
will therefore not be addressed in the present decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has been diagnosed with PTSD; however, the 
record does not reflect that he participated in combat with 
the enemy during service, and the diagnosis of PTSD has not 
been shown to have been predicated on a verified in-service 
stressor.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the Court's remand of the 
claim of entitlement to service connection for PTSD was 
predicated on the basis of the recent enactment of the VCAA.  
The Board will therefore address the relevant statutory 
provisions of the VCAA before proceeding to the merits of the 
veteran's claim.

Under the newly enacted provisions of 38 U.S.C.A. § 5103A 
(West Supp. 2001), the Board has a duty to assist with the 
development of facts pertinent to the veteran's claim on 
appeal, and this duty includes obtaining relevant medical 
records and affording the veteran a VA examination (or a 
medical opinion, as appropriate) where necessary to make a 
decision on the claim.  The Board finds that this duty has 
been fulfilled in this case.  Specifically, the RO has 
afforded the veteran comprehensive VA psychiatric 
examinations, and there is no indication of relevant 
treatment records that have not been obtained by the RO to 
date.  Also, as this claim concerns PTSD, the Board notes 
that appropriate efforts have been made by the RO to verify 
the veteran's claimed stressors, as described in greater 
detail below.  The Board further notes that, in September 
2001, the Board sent the veteran's representative a letter 
addressing his right to submit additional evidence or 
argument in support of the claim.  While the representative 
responded with a written brief presentation in December 2001, 
he did not suggest further evidentiary development beyond a 
search for an in-service TDY order that the RO had already 
made extensive and unsuccessful efforts to locate.

Additionally, under 38 U.S.C.A. § 5103 (West 1991 & Supp. 
2001), the VA has a duty to notify the veteran of the 
evidence needed to substantiate his claim.  This duty has 
been fulfilled in this case, as the RO informed the veteran 
of the type of evidence needed for the grant of service 
connection for PTSD in various submissions, including the 
January 1990 rating decision, the May 1990 Statement of the 
Case, and subsequent Supplemental Statements of the Case.  
Additionally, these same communications provided a detailed 
analysis of the laws, regulations, and relevant Court cases 
addressing the issue of entitlement to service connection for 
PTSD.  

The Board is aware that, to date, the RO has not 
readjudicated the veteran's claim under the provisions of the 
VCAA.  However, as the record demonstrates satisfaction of 
those specific provisions, the Board finds that no prejudice 
to the veteran will result from Board action at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2001); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2001); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), a stressor is defined as an event where "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others," and "the person's response involved intense fear, 
helplessness, or horror."  This constitutes a liberalization 
of the DSM-III standard in effect at the outset of this 
appeal, which required an "event that is outside the range of 
usual human experience and that would be markedly distressing 
to almost anyone."  Cohen v. Brown, 10 Vet. App. at 140-144, 
citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  As to this 
question, the Board does not dispute the veteran's 
contentions.  The veteran was treated for PTSD symptoms 
beginning in 1988, and an extensive series of VA examination 
reports dated from August 1989 to October 1997 clearly 
reflect a diagnosis of PTSD.  Moreover, the veteran's 
examiners have discussed this diagnosis in the context of his 
subjective reports of stressful in-service experiences.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a verified in-service stressor upon 
which the diagnosis of PTSD is predicated.

The Board acknowledges that the veteran has made various 
assertions regarding participation in combat, including at 
personal hearings on appeal in November 1990 at the RO, and 
before the undersigned in Washington, D.C. in July 1999.  
Further, an August 1989 VA examination report reflects that 
the veteran reported that bullets were coming through planes 
in which he was flying during service.  Other records, 
including a March 1994 VA psychiatric examination report, 
indicate a history of being aboard aircraft in hazardous 
conditions.  The veteran's assertions of combat are also 
included in a June 1990 VA psychiatric examination report.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that the veteran's military records indicate 
that his principal in-service duties included working as an 
aircraft maintenance specialist, and the history of his unit 
does not indicate that such maintenance personnel were 
engaged in combat with the enemy.  Moreover, the veteran's 
service medical records do not suggest any combat-related 
wounds or other incidents of treatment reflecting combat.  

The Board is aware of the veteran's contentions and readily 
acknowledges that the award of the Vietnam Service Medal, 
with one Bronze Service Star, is reflective of his 
meritorious service.  However, the award of the Bronze 
Service Star and Vietnam Service Medal was made based on his 
service in Vietnam for 30 or more consecutive days during a 
specific campaign period without regard to assignment units.  
In the absence of any service department evidence that the 
veteran engaged in combat with the enemy or received 
commendations normally associated with combat, the Board 
concludes that the veteran was not engaged in combat with the 
enemy during his service in Vietnam.  See VAOPGCPREC 12-99 
(October 18, 1999).  
 
As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor or stressors.  As indicated in psychiatric 
examination reports from August 1989, June 1990, March 1994, 
August 1994, December 1994, and July 1997, additional 
stressors reported by the veteran include being onboard 
aircraft while transporting body bags (with one bag opening 
to reveal its contents), a Vietnamese girl giving a bunch of 
flowers to a U.S. soldier that exploded and killed the 
soldier, the veteran's own shooting of a Vietnamese civilian 
driving a truck while the veteran was a passenger, and enemy 
soldiers tossing a grenade into a Jeep and killing U.S. 
soldiers.

In view of this lay evidence, the RO has requested 
verification of the veteran's reported stressors from several 
sources.  A May 1996 letter from the Headquarters of the 
United States Air Force Personnel Center in Randolph Air 
Force Base, Texas reflects that the veteran was stationed in 
the Republic of the Philippines from April 16, 1968 to May 
16, 1969 and went TDY to Southeast Asia for the period from 
July 9 to October 17 in 1968.  The response from this 
facility indicates that "[t]he only way we can guess that he 
was actually in Vietnam is an amendment to the original TDY 
orders (the original is not in the records) . . . ."  
Additionally, this facility recommended contacting Maxwell 
Air Force Base in Alabama so as to obtain the original TDY 
order.  The RO received a negative response from Maxwell Air 
Force Base in August 1996, along with the suggestion to 
contact the National Archives and Records Administration in 
Washington, DC.  The RO also contacted this facility but, in 
March 1997, received a negative response, this time with no 
recommendations for further action.  The Board is aware that 
the veteran's representative has requested that further 
efforts be made to obtain the noted TDY order.  However, 
given the extensive efforts made to date and the absence of 
specific recommendations from the veteran's representative, 
the Board finds no basis for further development in this 
regard.

Additionally, the RO contacted the United States Army and 
Joint Services Environmental Support Group (ESG) 
(subsequently renamed "the United States Armed Services 
Center for Research of Unit Records").  In a February 1997 
response, the ESG provided documentation from the veteran's 
unit but indicated that more specific information as to 
names, dates, and locations regarding his claimed stressors 
was needed before those same stressors could be verified.  In 
March 1997, the Board provided a copy of the ESG's response 
to the veteran and requested additional specific information 
as to his stressors.  To date, however, the RO has not 
received a response containing the requisite information.  In 
view of this, the Board must proceed on the basis of the 
evidence of record, which at present does not suggest a 
verified, in-service stressor.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record does not reflect participation in combat with the 
enemy, and there is no evidence showing that the veteran's 
current diagnosis of PTSD is based upon a verified stressor 
from service.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  In reaching 
this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001). 



ORDER

The claim of entitlement to service connection for PTSD is 
denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

